In a family offense proceeding pursuant to Family Court Act article 8, Wayne T. Nevels appeals from (1) an order of the Family Court, Kings County (Silber, J.), dated May 4, 2006, which, after a hearing, and upon finding that he committed acts which constituted the offense of harassment in the second degree, directed him to enroll in an anger management program, (2) an order of protection of the same court also dated May 4, 2006, inter alia, directing him to stay away from the petitioner, and (3) an order of disposition of the same court also dated May 4, 2006, which, among other things, fixed the term of the order of protection for a period of three years. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]), in which he moves to be relieved of the assignment to prosecute this appeal.
Ordered that the orders are affirmed, without costs or disbursements.
We have reviewed the record and agree with the appellant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; Matter of Pressley v McGainey, 34 AD3d 684 [2006]; Matter of Medina v Figueroa, 16 AD3d 420 [2005]). Spolzino, J.P., Ritter, Santucci and Garni, JJ., concur.